PER CURIAM.
United Farm Agency of Florida, Inc., appeals from a final order invalidating an attempted levy that was based on a judgment for brokerage fees. We affirm.
Although we sympathize with United Farm’s plight, we agree with the trial court’s ruling that the proper means of executing a judgment is to institute proceedings supplementary. See § 56.29, Fla. Stat. (1989). Proceedings supplementary to execution are the intended means for a judgment creditor to receive satisfaction of *1140a judgment. See Advertects, Inc. v. Sawyer Indus., 84 So.2d 21 (Fla.1956).
Therefore, we affirm without prejudice to United Farm to bring proceedings supplementary to execution.